PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Talley, et al. 
Application No. 15/953,620
Filed: April 16, 2018
Attorney Docket No. 9023.006
:
:
:        DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 19, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file proper oaths or declarations or substitute statements no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed June 23 2020.  Since the issue fee was paid on September 23, 2020, the application became abandoned by operation of law on September 24, 2020.  The Office mailed a Notice of Abandonment on September 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.1  

The instant petition fails to meet requirement (1).  

The request to correct inventorship under 37 CFR 1.48, filed January 19, 2021 was received after payment of the issue fee filed on September 23, 2020. 

In regards to the request to correct the inventorship under 37 CFR 1.48, petitioner has submitted an ADS that amends the applicant name. While an application data sheet is part of the application for which it has been submitted (see 37 CFR 1.76(a)), this corrected ADS is filed after payment of the issue fee.

MPEP section 211.02(a)(II) states that “[a]n amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116 or 1.312, respectively.”  Furthermore, any submission under 37 CFR 1.312 must be made before or with payment of the issue fee.  See 37 CFR 1.312.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS, which will be treated as a renewed request under 37 CFR 1.48, is not permitted at this time.  If the changes in the ADS filed January 19, 2021 are desired, petitioner must submit a renewed petition to revive, including copies of the previously filed declarations and ADS, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)